DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11, 12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (US 2018/0372954 A1).
Re. Claim 1, Matsui et al. discloses a method for aligning a first multicore fiber (MCF) 2a and a second multicore fiber (MCF) 2b (Figs 1 and 4; [0025], [0059]) the first MCF and second MCF 2a/2b each comprising a plurality of cores 21b and a marker 21c (Figs 5a-5b; [0072]-[0075]), the method comprising: 
producing a brightness profile for each of the first MCF and for the second MCF (@ S11; Fig 4; [0061]); 
determining rotational orientations of the first MCF and the second MCF from the brightness profiles (@ S12 and S13; Fig 4; [0063]); 
rotating at least one of the first MCF and the second MCF until each of the plurality of cores of the first MCF and the second MCF are aligned (@S14 or S15; Fig 4; [0064]-[0065]); 
determining if the markers of the first MCF and second MCF are aligned in view of a region of the brightness profiles associated with the markers (@ S17 and S18; Fig 4; [0065]-[0066]); and 
splicing the first MCF and the second MCF together if the cores and marker of the first MCF are aligned with the cores and marker of the second MCF ([0069], [0101]).  
Re. Claim 2, Matsui et al. discloses rotating at least one of the first MCF and the second MCF (i.e. in S14 or S15) is performed prior to determining if the markers are aligned (in S17 or S18) (Fig 4; [0064]-[0066]).  
Re. Claim 3, Matsui et al. discloses generating a warning (i.e. NO) for direction mismatch if the first and second MCFs are determined to be misaligned in view of the region of the brightness profile associated with the markers (i.e. warning causes step S18 to progress to step S15) (Fig 4; [0067]).  
Re. Claim 6, Matsui et al. discloses the first and second MCFs define longitudinal axes, and wherein the brightness profiles are taken on lines perpendicular to the longitudinal axes of the first and second MCFs (Fig 4; [0044]-[0046]).  
Re. Claim 7, Matsui et al. discloses determining rotational orientations of the first and second MCFs is performed in view of a saved data (i.e. predetermined threshold) associated with the first and second MCFs ([0063]).  
Re. Claim 8, Matsui et al. discloses the saved data, such as illustrated in Figure 7, comprises saved brightness profiles ([0063]), the saved brightness profiles being produced by rotating one or more known MCFs and capturing a brightness profile of each of the one or more known MCFs during rotation ([0092]-[0097]).  
Re. Claim 9, Matsui et al. discloses a control system 1 for aligning a first MCF 2a and a second MCF 2b (Fig 1; [0025]), the first and second MCFs 2a/2b each including a plurality of cores 21b and a marker 21c (Figs 5a-5b; [0072]-[0075]), the control system 1 comprising: 
a light source (i.e. source of “visible light or invisible light” [0032]); 
a camera 20 (Fig 1; [0027], [0032]-[0036]; 
an alignment platform 30/40 configured to align the first multimode optical fiber and second multimode optical fiber (Fig 1; [0037]-[0039]); and 
a controller 10 in communication with the light source, the camera, and the alignment platform ([0028]), the controller operable to: 
produce a brightness profile for the first MCF and for the second MCF ([0042]-[0044]); 
determine rotational orientations of the first MCF and the second MCF ([0045]-[0055]); 
rotate at least one of the first MCF and the second MCF until each of the plurality of cores of the first MCF and the second MCF are aligned ([0055]-[0056]); and 
determine if the markers of the first MCF and the second MCF are aligned in view of a region of the brightness profile associated with the markers (i.e. “once again calculates” [0056]).  
Re. Claim 11, Matsui et al. discloses the controller 10 is configured to rotate the at least one of the first MCF and the second MCF by controlling the alignment platform 30/40 ([0038]).  
Re. Claim 12, Matsui et al. discloses the controller 10 is further operable to generate a warning (i.e. NO) for direction mismatch if the first and second MCFs are determined to be misaligned in view of the region of the brightness profile associated with the markers (i.e. warning causes step S18 to progress to step S15) (Fig 4; [0067]).  
Re. Claim 14, Matsui et al. discloses the first and second MCFs define longitudinal axes, and wherein the light source is configured to emit light toward at least one of the first MCF and second MCF in a direction perpendicular to the longitudinal axis thereof ([0032]).  
Re. Claim 15, Matsui et al. discloses the controller determines at least one of rotational orientation of the first MCF and the second MCF or marker alignment in view of saved brightness profiles of one or more known MCFs ([0063], [0092]-[0097]).  
Re. Claim 16, Matsui et al. discloses a control system 1 for aligning first MCF 2a and a second MCF 2b (Fig 1; [0025]), the first and second MCFs 2a/2b each including a plurality of cores 21b and a marker 21c (Figs 5a-5b; [0072]-[0075]), the control system 1 comprising: 
a controller 10 operable to: 
produce a brightness profile for the first MCF and for the second MCF ([0042]-[0044]); 
determine rotational orientations of the first MCF and the second MCF ([0045]-[0055]); 
rotate at least one of the first MCF and the second MCF until each of the plurality of cores of the first MCF and the second MCF are aligned ([0055]-[0056]); and 
determine if the markers of the first MCF and the second MCF are aligned in view of a region of the brightness profile associated with the markers (i.e. “once again calculates” [0056]).
Re. Claim 18, Matsui et al. discloses the controller is further operable to generate a warning (i.e. NO) for direction mismatch if the first and second MCFs are determined to be misaligned in view of the region of the brightness profile associated with the markers (i.e. warning causes step S18 to progress to step S15) (Fig 4; [0067]).
Re. Claim 20, Matsui et al. discloses the controller determines at least one of rotational orientation of the first MCF and the second MCF or marker alignment in view of saved brightness profiles of one or more known MCFs ([0063], [0092]-[0097]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5, 10, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2018/0372954 A1).
Re. Claims 4, 5, 13, and 19, Matsui et al. discloses the method and device as discussed above.  It is noted, Matsui et al. discloses the method of comprises rotating at least one of the first or second MCFs until each of the plurality of cores of the first MCF and the second MCF are aligned (@S14 or S15; Fig 4; [0064]-[0065]).   
However, Matsui does not disclose the controller as being capable of semi-autonomously flipping one of the first or second MCFs in response to the warning that the markers are mismatched.
When coupling MCFs, it is often desirable to couple specific cores of opposing MCFs to each other for the purpose of maintaining a common path from a given transmitter to a given receiver.  Flipping one of the first or second MCFs in response to the warning would have been obvious to one of ordinary skill in the art for the purpose of ensuring the cores are coupled in the order as desired.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Moreover, performing such a flipping operation in a semi-autonomous manner would have been obvious to one of ordinary skill for the purpose of simplifying use of the device.  It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Re. Claims 10 and 17, Matsui et al. discloses the control system as discussed above.  
However, while Matsui et al discloses the first MCF and second MCF are designed to be spliced upon proper alignment, Matsui et al. fails to explicitly disclose the controller is further operable to splice the first MCF and the second MCF together upon proper alignment.
It would have been obvious to one of ordinary skill in the art to provide splicing capability to the alignment device for the purpose of providing the desired splicing, thereby simplifying manufacture of the fused MCF pair.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, specifically Bradley et al. (US 2021/0088729 A1), Saito et al. (US 9,541,707 B2), and Chen (US 9,213,134 B2), who each discloses the alignment of MCFs utilizing markers formed on each of the fibers, wherein at least one of the fibers is rotated prior to splicing to achieve proper alignment based upon data gathered from side images taken of the fibers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        11/3/22